    Case: 4:19-cv-00114-DDN Doc. #: 1 Filed: 01/28/19 Page: 1 of 11 PageID #: 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

THE INDEPENDENCE PROJECT, INC., a          )
New Jersey Non-Profit Corporation,         )
and JOHN MEGGS, an Individual,             )
                                           )
              Plaintiffs,                  )
                                           )
vs.                                        ) Case No. 4:19-cv-00114
                                           )
HOTEL ST. LOUIS NATURAL BRIDGE,            )
L.P., a Delaware Limited Partnership,      )
                                           )
              Defendant.                   )
______________________________________ )
                                           )
                                           )
                                      COMPLAINT
                                           )
                                           )
         Plaintiffs, THE INDEPENDENCE PROJECT,     INC., a New Jersey Non-Profit Corporation,
                                           )
  and JOHN MEGGS, an Individual, on their behalf and on behalf of all other mobility impaired

 individuals similarly situated ("Plaintiff" or "Plaintiffs"), hereby sue the Defendant, HOTEL ST.

 LOUIS NATURAL BRIDGE, L.P., a Delaware Limited Partnership ("Defendant"), for injunctive

 Relief, damages, attorney's fees, litigation expenses, and costs pursuant to the Americans with

 Disabilities Act, 42 U.S.C. §12181 et seq.

                                   COUNT I
                         VIOLATION OF TITLE III OF THE
                 AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181, et seq.

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

 Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. ("ADA").

        2.      Venue is properly located in this Court; Eastern District of Missouri, Eastern Division

 pursuant to 28 U.S.C. §1391(b) and E.D. Mo. L.R. 3 - 2.07. Venue lies in the judicial district of the

 property situs. The Defendant's property is located in and does business within this judicial district.

                                                   1
  Case: 4:19-cv-00114-DDN Doc. #: 1 Filed: 01/28/19 Page: 2 of 11 PageID #: 2




       3.      All events giving rise to this lawsuit occurred in the Eastern District of Missouri,

within the boundaries of the City of Saint Louis, County of Saint Louis, State of Missouri.

       4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §1343, this Court has been given

original jurisdiction over actions which arise from the Defendant's violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

       5.      Plaintiff, JOHN MEGGS, is an individual residing at 1128 Maynard Drive, Duarte,

California, 91010, in the County of Los Angeles.

       6.      Plaintiff, THE INDEPENDENCE PROJECT, INC., is a nonprofit corporation

formed under the laws of the State of New Jersey. THE INDEPENDENCE PROJECT, INC.

maintains is principal office at 1002 Central Ave, New Providence, New Jersey 07947, in the

County of Union.

       7.      The Defendant's property, also known as Renaissance St. Louis Airport Hotel

("Renaissance Hotel"), is located at 9801 Natural Bridge Road, St. Louis, Missouri 63134 ("Subject

Property").

       8.      Defendant, HOTEL ST. LOUIS NATURAL BRIDGE, L.P., holds title to the subject

property or operates a business located at the subject property alleged by the Plaintiffs to be

operating in violation of Title III of the ADA.

       9.      Plaintiff, JOHN MEGGS is a California resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Mr. Meggs is a paraplegic as the result of a

spinal cord injury and requires a wheelchair for mobility at all times.

       10.     Plaintiff operates a business incorporated in the State of Missouri with its registered

business address and his business partners' home address both being 2236 Renault Drive, Apartment

C, St. Louis, Missouri 63146.


                                                  2
   Case: 4:19-cv-00114-DDN Doc. #: 1 Filed: 01/28/19 Page: 3 of 11 PageID #: 3




       11.     Plaintiff regularly visits St. Louis for pleasure and to conduct business; Mr. Meggs is

a dee-jay, internet radio host, podcast host and musical talent scout. Mr. Meggs regularly visits the

St. Louis area to promote these endeavors and search for new musical talent by attending live

musical events across the Greater Saint Louis area.

       12.     Mr. Meggs is an extensive traveler by air, bus, and train. Mr. Meggs makes several

trips to the St. Louis area per year by air and train from Los Angeles. These trips last, on average, 2-

3 weeks after which Mr. Meggs travels by bus or train to visit his extensive family in the Kansas

City area before returning home to Los Angeles by air. At this time, Mr. Meggs has several visits to

the St. Louis area scheduled for 2019. Mr. has scheduled trips upcoming in March and May; as well

as July, August and September of 2019, during which time he will stay at area hotels.

       13.     Plaintiff has visited the subject property that forms the basis of this lawsuit on

multiple occasions with his last overnight stay occurring in December 2018. Mr. Meggs' status as an

Marriott Rewards member and the Renaissance Hotel's proximity to both Lambert International

Airport and the MetroLink rail line make this property an attractive place to stay. Mr. Meggs

currently has return reservations at the Renaissance Hotel booked for the first week of August 2019,

during which time he would like to avail himself of the goods and services offered to the public at

the subject property.

       14.     Mr. Meggs has encountered architectural barriers at the subject property. The

barriers to access at the property have endangered his safety. The plaintiff is also a member of the

plaintiff organization, THE INDEPENDENCE PROJECT, INC., discussed below in paragraph 15,

and acts as a tester on their behalf to ensure the compliance of public accommodations under the

Americans with Disabilities Act.

       15.     Plaintiff, THE INDEPENDENCE PROJECT, INC. is a nonprofit New Jersey


                                                   3
   Case: 4:19-cv-00114-DDN Doc. #: 1 Filed: 01/28/19 Page: 4 of 11 PageID #: 4




corporation. Members of this organization include individuals, residing across the United States,

with disabilities as defined by the ADA. The purpose of this organization is to represent the interest

of its members across the United States by assuring places of public accommodation are accessible

to and usable by, the disabled and that its members are not discriminated against because of their

disabilities.

        16.     THE INDEPENDENCE PROJECT, INC. and its members have suffered and will

continue to suffer direct and indirect injury as a result of Defendant's discrimination until Defendant

has been compelled to comply with the requirements of the ADA. One or more of its members has

suffered an injury that would allow it to bring suit in its own right. THE INDEPENDENCE

PROJECT, INC. has also been discriminated against due to its association with its disabled members

and their claims.

        17.     Defendant, HOTEL ST. LOUIS NATURAL BRIDGE, L.P., owns, leases, leases to,

or operates a place of public accommodation as defined by the ADA and the regulations

implementing the ADA, 28 CFR 36.201(a) and 36.104. Defendant is responsible for complying

with the obligations of the ADA. The place of public accommodation that the Defendant owns,

operates, leases or leases to is known as Renaissance St. Louis Airport Hotel and is located at 9801

Natural Bridge Road, St. Louis, Missouri 63134, in the County of Saint Louis.

        18.     THE INDEPENDENCE PROJECT, INC. and JOHN MEGGS have a realistic,

credible, existing and continuing threat of discrimination from the Defendant's non-compliance with

the ADA with respect to this property as described but not necessarily limited to the allegations in

paragraph 20 of this complaint. Plaintiffs have reasonable grounds to believe that they will continue

to be subjected to discrimination in violation of the ADA by the Defendant. JOHN MEGGS desires

to visit the subject property - Renaissance St. Louis Airport Hotel, not only to avail himself of the


                                                  4
   Case: 4:19-cv-00114-DDN Doc. #: 1 Filed: 01/28/19 Page: 5 of 11 PageID #: 5




goods and services available at the property but to assure himself that subject property complies with

the ADA; so that he and others similarly situated will have full and equal enjoyment of the property

without fear of discrimination.

       19.     Defendant has discriminated against the individual Plaintiff and members of the

corporate Plaintiff by denying them access to, and full and equal enjoyment of, the goods, services,

facilities, privileges, advantages and/or accommodations of the property, as prohibited by 42 U.S.C.

§ 12182 et seq.

       20.     Defendant has discriminated, and is continuing to discriminate, against the Plaintiff in

violation of the ADA by failing to, inter alia, have accessible facilities by January 26, 1992 (or

January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000 or less).

A preliminary inspection of subject property has shown that violations exist. These are barriers to

access and violation of the ADA that JOHN MEGGS personally encountered, including, but not

limited to the following:

Parking and Exterior Accessible Route

   a. Renaissance Hotel fails to provide a safe, accessible route for those in wheelchairs at the

Passenger Loading Zone, violating Section 503 of the 2010 ADA Standards. This condition, during

multiple visits, prevented Mr. Meggs from unloading from his vehicle freely and safely at check-in.

   b. The exterior accessible route throughout Renaissance Hotel is impeded by ramps that lack

level landings, and are not located along the accessible route, violating Sections 402 and 406 of the

2010 ADA Standards. These conditions are unsafe for Mr. Meggs; as he is forced to travel through

traffic in order to access the main entrance of the hotel.

   c. Mr. Meggs, as a guest of the hotel, was affected by the lack of a compliant access aisles at all

accessible parking areas provided at the subject property, in violation of Sections 402 and 502 of the


                                                  5
  Case: 4:19-cv-00114-DDN Doc. #: 1 Filed: 01/28/19 Page: 6 of 11 PageID #: 6




2010 ADA Standards. The parking area lacks compliant access aisles and Mr. Meggs requires

adequate space to maneuver in and out of his vehicle. Further a direct route is not provided, thus he

must travel around obstacles and through the traffic area of the lot.

   d. Entering/exit the pool area and other areas impeded by steps at Renaissance Hotel, violating

Sections 402 and 404 of the 2010 ADA Standards. Mr. Meggs was unable to access the hotel in

some areas due to a lack of accessibility.

   e. Renaissance Hotel fails to provide a safe accessible route to the adjacent street/sidewalk/bus

stop, violating Section 206.2.1 of the 2010 ADA Standards. The lack of a safe, accessible route

renders impossible, the option of using public transportation for Mr. Meggs meaning that he could

only leave the property using a personal vehicle.

Access to Goods and Services


   f. Renaissance Hotel fails to provide desks with adequate knee clearance, violating Section 306

of the 2010 ADA Standards. Mr. Meggs was unable to use the desks because he could not

comfortably approach.

   g. Accessible dining tables are not provided for those in wheelchairs at the hotel restaurant,

violating Section 902 of the 2010 ADA Standards. Due to the lack of accessible tables, Mr. Meggs

was unable to dine comfortably.

   h. The check-in counter, lobby telephones and other elements throughout Renaissance Hotel are

mounted beyond the reach of Mr. Meggs; violating Section 308 of the 2010 ADA Standards. Due to

their height Mr. Meggs was unable to access.

   i. The interior accessible route is impeded by steps and an accessible route is not provided

throughout the hotel, violating Section 402 of the 2010 ADA Standards. Mr. Meggs was unable to

travel unimpeded throughout the Renaissance Hotel.
                                                 6
   Case: 4:19-cv-00114-DDN Doc. #: 1 Filed: 01/28/19 Page: 7 of 11 PageID #: 7




   j. The exterior pool lacked the required lift, violating Section 1009 of the 2010 ADA

Standards. Mr. Meggs requires a lift to enter a swimming pool.

   k. Pool area showers lack to the proper accessible elements needed for Mr. Meggs to use the

shower, violating Section 608 of the 2010 ADA Standards. The shower is designed improperly and

lacks the adequate maneuvering space.

Hotel Guestrooms and Restrooms

   l. Restrooms provided in the lobby area and within the guestrooms are improperly designed

and are in violation of Section 601 of the 2010 ADA Standards. Mr. Meggs was unable to freely and

safely use the restroom due to a lack of adequate maneuvering clearance, water closets with

improper centerlines and lavatories that lack the required knee clearance. Without proper

maneuvering clearance Mr. Meggs could not freely enter and exit the restroom. Improper

centerlines affect the water closets' location in relation to the grab bars; when the centerline is

incorrect transferring on and off the water closet to and from a wheelchair is difficult and potentially

dangerous, as was the case for Mr. Meggs. Due to the lavatories lack the proper knee clearance Mr.

Meggs was unable to approach the sink and, therefore, could not wash his hands before exiting the

restroom.

   m. Mr. Meggs was a guest in a room 1106; which was designated "accessible" by hotel staff.

Mr. Meggs did not receive a roll-in shower, although one was requested. A tub was provided in this

guest room but lacked proper accessible elements (including improper hand controls) violating

Sections 607 and 608 of the 2010 ADA Standards. Mr. Meggs was unable to bathe comfortably due

to the lack of accessible elements.

   n. The desk in Mr. Meggs' guestroom failed to provide him with adequate knee clearance in

violation of Section 306 of the 2010 ADA Standards. Mr. Meggs was unable to approach the desk,


                                                   7
   Case: 4:19-cv-00114-DDN Doc. #: 1 Filed: 01/28/19 Page: 8 of 11 PageID #: 8




rendering it useless for his needs.

    o. Mr. Meggs was unable to use doors within the guestroom due to a lack of maneuvering

clearance and slopes, violating Section 404 of the 2010 ADA Standards. Mr. Meggs needs adequate

maneuvering space to freely access doors.

    p. Mr. Meggs guestroom provided him with improper hardware and other essential elements

that lacked accessibility in violation of the 2010 ADA Standards. Mr. Meggs was unable to access

elements throughout the room due to their height.

        21.     All of the foregoing violations are also violations of the 1991 American with

Disabilities Act Accessibility Guidelines ("ADAAG") and the 2010 Standards for Accessible

Design, as promulgated by the U.S. Department of Justice.

        22.     The discriminatory violations described in paragraph 20 are not an exhaustive list of

the Defendant's ADA violations. Plaintiffs require the inspection of the Defendant's place of public

accommodation in order to photograph and measure all of the discriminatory acts violating the ADA

and all of the barriers to access. The individual Plaintiff, and all other individuals similarly situated,

have been denied access to, and have been denied the benefits of services, programs and activities of

the Defendant's buildings and its facilities, and have otherwise been discriminated against and

damaged by the Defendant because of the Defendant's ADA violations, as set forth above.

        23.     The individual Plaintiff, the members of the Plaintiff group, and all others similarly

situated will continue to suffer such discrimination, injury and damage without the immediate relief

provided by the ADA as requested herein. In order to remedy this discriminatory situation, the

Plaintiffs require an inspection of the Defendant's place of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

        24.     Defendant has discriminated against the individual and corporate Plaintiffs by


                                                    8
   Case: 4:19-cv-00114-DDN Doc. #: 1 Filed: 01/28/19 Page: 9 of 11 PageID #: 9




denying them access to full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of its place of public accommodation or commercial facility in

violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant

continues to discriminate against the individual Plaintiff, the members of the plaintiff group and all

those similarly situated by failing to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities; and by failing to take such

efforts that may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the absence of

auxiliary aids and services.

       25.     Plaintiffs are without adequate remedy at law and are suffering irreparable harm.

Considering the balance of hardships between the Plaintiffs and the Defendant, a remedy in equity is

warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

       26.     Plaintiffs have retained the undersigned counsel and are entitled to recover attorney's

fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       27.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendant's place of public accommodation since January 26, 1992, then the Defendant

is required to ensure to the maximum extent feasible, that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including individuals who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant's facility is one which was designed and


                                                  9
 Case: 4:19-cv-00114-DDN Doc. #: 1 Filed: 01/28/19 Page: 10 of 11 PageID #: 10




constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then

the Defendant's facility must be readily accessible to and useable by individuals with disabilities as

defined by the ADA.

       28.     Notice to Defendant is not required as a result of the Defendant's failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and

gross receipts of $500,000 or less). All other conditions precedent have been met by the Plaintiffs or

waived by the Defendant.

       29.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiffs' request for Injunctive Relief, including an order to require the Defendant to alter the

subject property to make the property readily accessible and useable to the Plaintiff and all other

persons with disabilities as defined by the ADA; or by closing the property until such time as the

Defendant cures their violations of the ADA.

       WHEREFORE, Plaintiffs respectfully request:

       a.      The Court issue a Declaratory Judgment that determines that the Defendant, at the

               commencement of the subject lawsuit are in violation of Title III of the Americans

               with Disabilities Act, 42 U.S.C. § 12181 et seq.

       b.      Injunctive relief against the Defendant including an order to make all readily

               achievable alterations to the facility; or to make such facility readily accessible to

               and usable by individuals with disabilities to the extent required by the ADA; and to

               require the Defendant to make reasonable modifications in policies, practices or

               procedures, when such modifications are necessary to afford all offered goods,

               services, facilities, privileges, advantages or accommodations to individuals with

               disabilities; and by failing to take such steps that may be necessary to ensure that no


                                                 10
 Case: 4:19-cv-00114-DDN Doc. #: 1 Filed: 01/28/19 Page: 11 of 11 PageID #: 11




            individual with a disability is excluded, denied services, segregated or otherwise

            treated differently than other individuals because of the absence of auxiliary aids and

            services.

      c.    An award of attorney's fees, costs and litigation expenses pursuant to 42 U.S.C.

            § 12205.

      d.    Such other relief as the Court deems just and proper, and/or is allowable under

            Title III of the Americans with Disabilities Act.

                                           Respectfully submitted,

Dated: January 28, 2019
       _______________________              /s/ Jon G Shadinger Jr. (70443MO)
                                           ________________________________
                                           Jon G. Shadinger Jr., Esq. (70443MO)
                                           Shadinger Law, LLC
                                           100 S 4th Street, Suite 550
                                           St. Louis, MO 63102
                                           Tel. (314) 279-7416
                                           Fax (314) 898-0423
                                           js@shadingerlaw.com
                                           Attorney for Plaintiffs,
                                           The Independence Project, Inc. and John Meggs




                                              11
